Citation Nr: 1717432	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to February 1973 and from January 1991 to July 1991, which included service in the Southwest Asia Theater Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The appeal was remanded for further development in December 2015.  


FINDINGS OF FACT

1.  The Veteran's prostate cancer did not have its clinical onset in service or manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  The Veteran's diabetes mellitus did not have its clinical onset in service or manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that he incurred prostate cancer and diabetes mellitus as a result of his exposure to burn pits, smoking wells, dust, and dirt during his active duty service in Operation Desert Shield/ Desert Storm in Southwest Asia.  Specifically, he asserts that his assignment to operate a Prisoner of War (POW) camp and his military occupational specialty (MOS) as a military police officer caused him to be exposed to unknown chemicals or diseases.  He maintains that his duties as an operator of the POW camp required him to regularly come within close proximity of prisoners, including searching them and burning their clothing and materials in burn pits.  He maintains that he did not have health issues prior to service and that upon his return home from his tour during the Persian Gulf War in 1991, both his prostate cancer and diabetes mellitus manifested and laid hidden until 1995 (diabetes mellitus) and 1999 (prostate cancer).  Lastly, he maintains that his family is in pretty good health and that no one else in his family has diabetes, thus it must have come from his time spent in the Gulf War.  See June 1998 private medical record, August 2010 Notice of Disagreement, November 2015 Hearing Transcript, and February 2016 VA examination report.

II.  Applicable Law

Service connection may be established for disability resulting from injury or disease incurred during active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including prostate cancer and diabetes mellitus, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.

III.  Analysis 

Regarding the first element of service connection, the Veteran has been diagnosed with diabetes and prostate cancer.  See July 1998 and April 2003 private treatment records.  Therefore, element one of service connection is established for both claims.  In this regard, as his symptoms have been attributed to the known clinical diagnoses, service connection cannot be granted on a presumptive basis as due to an undiagnosed illness based on his Persian Gulf service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Regarding the second element of service connection, in-service incurrence of a disease or injury, the Board initially notes that the Veteran's service treatment records (STRs) do not reveal complaints, diagnosis, or treatment of relevant to diabetes or prostate cancer, thereby precluding the possible of service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  Specifically, the Veteran checked off everything as normal at his January 1973 separation examination and stated that his present state of health was good.  Further, during his February 1973 separation examination, his genitourinary examination was noted as normal, and urinalysis was negative.  See January 1973 and February 1973 STRs.  Following his return to active duty in January 1991, the Veteran again stated in his STRs that he was in good health and there were no complaints, diagnosis, or treatment of symptoms for diabetes or prostate cancer.  However, an injury in the form of exposure to environmental toxins (burn pits, smoking wells, dust, and dirt) during his Persian Gulf service is conceded as consistent with the circumstances of such service.  38 U.S.C.A. § 1154(a).

Regarding the third element of service connection, nexus, there are two competent medical opinions of record.  The March 2016 VA examiner opined that it was less likely than not that the Veteran's prostate cancer was causally related to or secondary to his military activities, reasoning that there is currently no known direct established association between the Veteran's claim of exposure to dirt, burn pits, oil wells, dust, and dirt during his time in the Gulf War and his prostate cancer.  Moreover, the examiner highlighted a VA treatment note in 2003, which stated that the Veteran's brother had prostate cancer, thereby suggesting a possible genetic predisposition.  Additionally, the May 2016 VA examiner opined that it was less likely than not that the Veteran's diabetes or prostate cancer had their onset in service or were otherwise related to service, to include environmental exposures therein.  The examiner reasoned that the Veteran's diabetes and prostate cancer diagnoses did not occur until 1998 and 2003, respectively, and that medical literature addressing associations between deployment to the Gulf War and specific health concerns have concluded that there was insufficient evidence to determine whether an association exists between "any cancer" or "endocrine, nutritional, and metabolic conditions" and Gulf War exposures.  The examiner further stated that research also found the absence of an association between Southwest Asia exposures and diabetes or prostate cancer.  Finally, the examiner noted that based on the history of the Veteran and his physical examination, her opinion about causation would not change absent the aforementioned medical literature.  

Thus, the only competent evidence of record addressing nexus is against the claim.  To the extent the Veteran attributes his diabetes and prostate cancer to service, or that such disabilities were present prior to 1998 or 2003, his opinion is not competent, as he does not have the requisite expertise to address a complex medical question such as the etiology or date of initial onset of his diabetes and prostate cancer.  Moreover, as diabetes and prostate cancer were not diagnosed until 1998 and 2003 respectively, presumptive service connection is not warranted.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Thus, the preponderance of the evidence is against a finding that the Veteran's current diabetes or prostate cancer manifested in service or within one year after separation, or are otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


